Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/05/2021 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	Claims 1-3, 6-9, 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-50 of U.S. Patent No. 9,144,383 to Zharov in view of Zharov (US 2009/0156932).
	 The claims of Zharov ‘383 disclose a device for detecting a target (which can be a bacteria (see claims 37, 35) which a contrast agent with a targeting agent is inserted into the patient (se claims 9, 10, 28-30) and a pulse laser is emitted (claim 1,43) through a photoacoustic flow cytometer (claim1, 43) and analyzing the photoacoustic pulse to indicate the presence of bacterial targer (see claim 43).

	Zharov 2009/0156932 discloses the detection of circulating bacteria through NIR laser emission and photoacoustic signals detected by an ultrasound transducer (see para. 0050, 0043,0044,0045).
	It would have been obvious to one skilled in the art at the time of the invention to further emit NIR laser energy and further having an ultrasound transducer to detect the photoacoustic energy because such elements are well-known in the art to be used for such purposes.

	Claims 1-3, 6-9, 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,451,884 to Zharov in view of Zharov (US 2009/0156932).
	 The claim is Zharov ‘884 disclose a device for monitoring circulatory elements such as a blood vessell having  in vivo flow cytometry in which a pulsed laser is emitted toward a target within the blood in the NIR wavelength spectrum (see 400nm to 2500nm is within the NIR spectrum).  Zharov '884 further discloses an ultrasound transducer configured to received photoacoustic signals and further analyze the received photoacoustic signal.
	However, Zharov ‘383 does not explicitly teach the detection of circulating bacterial cell within the blood vessel, injecting a contrast agent having a targeting agent and analyzing the photoacoustic signals to specifically indicate the presence of the bacterial cell in circulation.

	It would have been obvious to one skilled in the art at the time of the invention to detect the circulating bacterial cell within the blood vessel, injecting a contrast agent having a targeting agent and analyzing the photoacoustic signals to specifically indicate the presence of the bacterial cell in circulation in order to detect antigens at a much earlier stage in the progression of disease (see Zharov, ‘932 para. 0003).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-3, 6-9, 12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Zharov  (US 20090156932).

With respect to claims 1, 8, Zharov discloses a method for selectively destroying a plurality of circulating bacterial cells in a vessel of a living organism in vivo (see para. 0096), comprising:
injecting or transfusing at least one contrast agent into the vessel, (para. 0056) wherein the at least one contrast agent comprises at least one targeting agent to target the circulating bacterial cell; (para. 0032, 0053, 0055)
contacting the circulating bacterial cell with the contrast agent; (para. 0043).
pulsing the vessel with at least one pulse of NIR laser energy; (para. 0043, 0062)
receiving, by an ultrasound transducer, at least one photoacoustic pulse; (para. 0044, 0045) and,
analyzing the at least one received photoacoustic pulse to indicate the presence of the bacterial cell in circulation. (see abstract, 0002, 0015, 0083, 0084);

triggering a pulse of laser energy delivered at a wavelength and energy level sufficient to cause destruction of the one or more detected bacterial cells (see para. 0096);

terminating when the frequency of detection of the remaining portion of circulating bacterial cells falls below a threshold level (see para. 0096);
Zharov further discloses, wherein the at least one contrast agent is selected from the group consisting of:gold nanorods, gold cages, carbon nanoparticles, perfluorocarbon nanoparticles, carbon nanotubes, silica-coated magnetic nanoparticles, (see para. 0032, 0053). Zharov further discloses, wherein the at least one targeting agent is selected from the group consisting of antibodies to protein A receptors of Staphylococcus aureus, antibodies to a lipoprotein, ligands to polysaccharide and siderophore receptors of bacteria, and an antibody specific for a protein highly expressed in bacteria but absent in mammalian cells (para. 0055).

With respect to claim 2, Zharov discloses the method of claim 7, wherein the one or more of the plurality of circulating bacterial cells are detected using an in vivo flow cytometry device using laser-excited photoacoustic waves emitted by the one or more of the plurality of circulating bacterial cells (see para. 0043).

With respect to claims 3, 9, Zharov further discloses wherein the threshold level of the frequency of detection ranges between about 10-3 target objects/min and about 102 target objects/min (see para. 0096).


With respect to claim 6, Zharov discloses t, wherein a first wavelength is used with a first contrast agent to detect the one or more of the plurality of circulating bacterial cells and a second wavelength is used with a second contrast agent to destroy the one or more detected bacterial cells (see paras. 0159-0167, “Example 10” in which two-wavelengths are used to discriminate between 3 different contrasts).

With respect to claims, 7, 12, Zharov further discloses, further comprising continuously withdrawing a portion of blood from the vessel of the living organism to an extracorporeal shunt comprising a circulatory bypass tube, directing the portion of blood through the circulatory bypass tube, and returning the portion of blood back into the vessel of the living organism, wherein the area of interest includes a cross-section situated within the circulatory bypass tube (see para. 0076).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Zharov (US 20090156932 )as applied to claim 1 above, and further in view of Multifunctional particles: Magnetic nanocrystals and gold nanorods coated with fluorescent dye-doped silica shells” Jornal of Solid State Chemistry July 2008
Zharov discloses the limitations of claim 1 as set forth above, and although Zharov discloses a numerous contrast agents, fails to explicitly teach the contrast agent if silica-coated magnetic nanoparticle.
Heitsch, in the same field of endeavor in the subject of contrast agent for medical imaging in which it is use silica coated magnetic nanocrystals (see abstract).
It would have been obvious to one skilled in the art at before the effective filing date for Zharov to utilize the silica coated magnetic nanocrystal instead of any of the contrast agent Zharov listed because it would merely imply the substitution of a known contrast agent for another and further silican coated magnetic nanocrystal will provide for an enhance contrast in image acquisition (see Heitsch, abstract).



                                                    SECOND REJECTION

         Claims 1-2, 6-8, 12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Zharov  (US 2011/0117028). 


With respect to claims 1, 8, Zharov discloses a method for selectively destroying a plurality of circulating bacterial cells in a vessel of a living organism in vivo (see para. 0118), comprising:
injecting or transfusing at least one contrast agent into the vessel, wherein the at least one contrast agent comprises at least one targeting agent to target the circulating bacterial cell; (para. 0012, 0069)
contacting the circulating bacterial cell with the contrast agent; (para. 0069).
pulsing the vessel with at least one pulse of NIR laser energy; (para. 0123, end of paragraph)
receiving, by an ultrasound transducer, at least one photoacoustic pulse; (para. 0012, 0074) and,
analyzing the at least one received photoacoustic pulse to indicate the presence of the bacterial cell in circulation. (see para. 0143)
triggering a pulse of laser energy delivered at a wavelength and energy level sufficient to cause destruction of the one or more detected bacterial cells (see para. 0118, 0216);
monitoring a frequency of detection of a remaining portion of circulating bacterial cells through the vessel (see para. 0118, 0216); and,
terminating when the frequency of detection of the remaining portion of circulating bacterial cells falls below a threshold level (see para. 0118, 0216).



With respect to claim 2, Zharov discloses the  wherein the one or more of the plurality of circulating bacterial cells are detected using an in vivo flow cytometry device using laser-excited photoacoustic waves emitted by the one or more of the plurality of circulating bacterial cells (see para. 0009). 

With respect to claim 6, Zharov discloses, wherein a first wavelength is used with a first contrast agent to detect the one or more of the plurality of circulating bacterial cells and a second wavelength is used with a second contrast agent to destroy the one or more detected bacterial cells (see paras. 0180-0188, “Example 10” in which two-wavelengths are used to discriminate between 3 different contrasts).

.
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Zharov Zharov  (US 2011/0117028) as applied to claim 1 above, and further in view of Heitsch et al. “Multifunctional particles: Magnetic nanocrystals and gold nanorods coated with fluorescent dye-doped silica shells” Jornal of Solid State Chemistry July 2008
Zharov discloses the limitations of claim 1 as set forth above, and although Zharov discloses a numerous contrast agents, fails to explicitly teach the contrast agent if silica-coated magnetic nanoparticle.
Heitsch, in the same field of endeavor in the subject of contrast agent for medical imaging in which it is use silica coated magnetic nanocrystals (see abstract).
It would have been obvious to one skilled in the art at before the effective filing date for Zharov to utilize the silica coated magnetic nanocrystal instead of any of the contrast agent Zharov listed because it would merely imply the substitution of a known contrast agent for another and further silican coated 
Response to Arguments
Applicant’s arguments filed 03/05/2021 with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the argument that Zharov fails to teach for the contrast to “conjugate” with antibodies, the Examiner points that (1) the term “conjugate” is not claimed, the claim merely set forth that the contrast comprises the antibody and (2) Zharov does teach the claimed relationship between contrast and antibodies “The target objects 40 may also be labeled living cells from the list above, marked with molecular markers and tags comprised of contrast agents selected from the list above. The molecular markers or tags may be attached to the cells without modification, or the contrast agents may be functionalized for binding to the cells using molecules including but not limited to antibodies, proteins, folates, ligands for specific cell receptors, receptors, peptides, viramines, wheat germ agglutinin, and combinations thereof. The ligands may include but not limited to ligands specific to folate, epithelial cell adhesion molecule (Ep-CAM), Hep-2, PAR, CD44, epidermal growth factor receptor (EGFR), as well as receptors of cancer cells, stem cells receptors, protein A receptors of Staphylococcus aureus, chitin receptors of yeasts, ligands specific to blood or lymphatic cell endothelial markers, as well as polysaccharide and siderophore receptors of bacteria.” 
With respect to the argument (2) that both references of Zharov fail to teach “in vivo” the examiner disagrees and points for example to Zharov that discloses “The present invention further provides a method for the in vivo detection of a circulating, unlabelled metastatic melanoma cell. The method includes pulsing an area of an organism with at least one pulse of near-infrared (NIR) laser energy at a wavelength ranging between about 650 nm and about 950 nm and a laser fluence ranging between about 20 mJ/cm.sup.2 and about 100 mJ/cm.sup.2, and then detecting the resulting photoacoustic pulse emitted by the melanoma cell. The method also includes analyzing detected photoacoustic pulses to indicate the presence of the metastatic melanoma cells in circulation.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782.  The examiner can normally be reached on Monday-Friday 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on 571-272-3718.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793